Citation Nr: 1742882	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.  

2.  Entitlement to a rating in excess of 50 percent prior to April 23, 2015, and in excess of 70 percent as of April 23, 2015, for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a compensable rating prior to April 17, 2015, and a rating in excess of 30 percent as of April 17, 2015, for asthma.  

4.  Entitlement to a rating in excess of 10 percent prior to September 25, 2013, and in excess of 20 percent as of September 25, 2013, for right (major) shoulder rotator cuff tear residuals.  

5.  Entitlement to a rating in excess of 10 percent prior to April 17, 2015, and in excess of 20 percent as of April 17, 2015, for right lower extremity peripheral neuropathy.  

6.  Entitlement to a rating in excess of 10 percent prior to April 17, 2015, and in excess of 20 percent as of April 17, 2015, for left lower extremity peripheral neuropathy.  

7.  Entitlement to a rating in excess of 10 percent from July 24, 2009, to August 31, 2014, and as of April 1, 2015, for cerebrovascular accident residuals.  

8.  Entitlement to a rating in excess of 10 percent for seborrheic dermatitis.  

9.  Entitlement to a compensable rating prior to July 11, 2011, and a rating in excess of 10 percent as of July 11, 2011, for hypertension.   

10.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to May 21, 2013; from July 1, 2013, to August 31, 2014; and from April 1, 2015, to April 16, 2015.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and T. H.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1970, from May 1972 to May 1974, from August 1974 to August 1976, and from March 1977 to May 1989.  He served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Cleveland, Ohio, Regional Office of the Department of Veterans Affairs (VA) which granted service connection for cerebrovascular accident residuals and assigned a 100 percent schedular rating from May 14, 2009, to July 23, 2009, and a 10 percent rating as of July 24, 2009, for that disability; and denied service connection for PTSD.  In January 2012, the Fort Harrison, Montana, Regional Office (RO) increased the rating for hypertension from 0 to 10 percent, effective July 11, 2011; decreased the rating for seborrheic dermatitis from 10 to 0 percent, effective October 24, 2011; denied service connection for sleep apnea, peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and left lower extremity; denied increased ratings for right (major) rotator cuff tear residuals and exercise-induced asthma; and denied entitlement to TDIU.  In February 2012, the RO granted service connection for PTSD and assigned a 50 percent rating, effective August 28, 2009.  

In October 2013, the RO granted service connection for both right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy and assigned 10 percent ratings for those disabilities, effective August 9, 2013; and increased the rating for the service-connected right shoulder disability from 10 to 20 percent, effective September 25, 2013.  The Veteran appeared at a July 2014 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

In January 2015, the Board determined that the reduction of the rating for seborrheic dermatitis from 10 to 0 percent, effective October 24, 2011, was void ab initio; restored the 10 percent rating; denied earlier effective dates for the awards of service connection for cerebrovascular accident residuals, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy; and remanded the issues of service connection for sleep apnea, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy; increased ratings for the cerebrovascular accident residuals, PTSD, the right shoulder disability, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, hypertension, seborrheic dermatitis, and asthma; and TDIU for additional development.  

In June 2015, the Appeals Management Center increased the rating for PTSD from 50 to 70 percent, effective April 23, 2015; restored the 10 percent rating for seborrheic dermatitis as of October 24, 2011; increased the ratings for right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy from 10 to 20 percent, effective April 17, 2015; and increased the rating for asthma from 0 to 30 percent, effective April 17, 2015.  In January 2016, the Appeals Management Center granted service connection for left carpal tunnel syndrome and assigned a 10 percent rating for that disability, effective July 11, 2011.  In February 2017, the RO granted service connection for right upper extremity peripheral neuropathy; assigned a 30 percent rating for that disability, effective April 17, 2015; recharacterized the service-connected left upper extremity disability as left carpal tunnel syndrome with left upper extremity peripheral neuropathy; increased the rating for that disability from 10 to 20 percent, effective April 17, 2015; and granted a 100 percent schedular rating from September 1, 2014, to March 31, 2015, and a 10 percent rating as of April 1, 2015, for the cerebrovascular accident residuals.  


FINDINGS OF FACT

1.  Obstructive sleep apnea was initially manifested during active service.  

2.  The Veteran has been unable to secure or follow a substantially gainful occupation due to service-connected disabilities as of August 28, 2009.


CONCLUSION OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016). 

2.  The criteria for entitlement to TDIU have been met as of August 28, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.16 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Sleep Apnea

The Veteran asserts that service connection for a recurrent sleep disorder to include obstructive sleep apnea is warranted as he initially manifested apneic episodes during active service and was subsequently diagnosed with obstructive sleep apnea on a post-service VA sleep study.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

The service medical records do not refer to any sleep disability.  A January 2010 VA treatment record states that the Veteran complained of snoring and possible sleep apnea.  A May 2011 VA sleep study shows that the Veteran presented with a history of excessive daytime sleepiness and snoring.  He was diagnosed with obstructive sleep apnea.  

In a June 2011 informal claim for service connection, the Veteran stated that his sleep apnea originated during active service.  

The report of an October 2011 VA examination shows that the Veteran was diagnosed with obstructive sleep apnea.  

At the July 2014 Board hearing, the Veteran testified that he experienced nocturnal apneic episodes in the 1970s during active service which had frightened his former spouse due to his impaired breathing.  Although he had attempted to obtain a written statement from his former spouse as to the observed apneic episodes, the Veteran stated that she was unwilling to given such a statement due to their currently poor relationship.  He stated that he had continued to experience apneic episodes throughout the remainder of active service and following service separation and was initially diagnosed with obstructive sleep apnea by a post-service VA sleep study.  

At an April 2015 VA sleep apnea examination, the Veteran presented with a history of snoring during active service and being initially diagnosed with sleep apnea by a 2010 sleep study.  The Veteran was diagnosed with obstructive sleep apnea.  The examiner opined that: it was "less likely than not that the snoring during his time in the service indicated sleep apnea" as "less than 50% of people who snore have sleep apnea and it is uncommon prior to age 40."  The examiner stated that the "Veteran reports many years of snoring, however it is less likely than not (50%) that the snoring during his younger years while in the service represented sleep apnea."  The examiner stated that, "clearly, certain individuals who snore when they are young go on to develop sleep apnea, that is most common after age 40."  The examiner stated "Veteran has had nearly full recovery from the two strokes;" and "it is less likely than not that the stroke (or any other SC condition) aggravated the sleep apnea beyond normal progression."  The Board observes that the VA physician did not specifically conclude that the Veteran's reported in-service snoring was not a manifestation of his subsequently diagnosed obstructive sleep apnea and, in fact, acknowledged that some non-specified percentage of snoring individuals actually have sleep apnea.  Further, the Board notes that the doctor did not discuss or to otherwise address the Veteran's testimony as to the in-service apneic episodes observed by the former spouse.  The doctor provided no factual basis or rationale for the conclusion that "it is less likely than not that the stroke (or any other SC condition) aggravated the sleep apnea beyond normal progression."  Because of those deficiencies, the Board finds the April 2015 VA examination report to have limited probative value.  

A March 2016 VA evaluation shows that the VA physician was "in full agreement with the 17 April 2015 C&P examiner" and "for these reasons, it is less likely than not that the Veteran's claimed sleep apnea related to, caused by and/or aggravated by military service."  The VA physician also did not note or otherwise address the Veteran's reported in-service apneic episodes.  Absent such a discussion, the Board concludes that the March 2016 VA evaluation is of essentially no probative value.  

The Board finds that the evidence is in at least equipoise as to whether recurrent obstructive sleep apnea arose during active service.  The Veteran has testified that he snored; experienced recurrent apneic episodes during active service which continued until his post-service diagnosis of obstructive sleep apnea; and his apneic episodes were witnessed by his former spouse.  The Veteran's testimony constitutes competent and credible evidence of in-service apneic episodes.  The Veteran has been diagnosed with obstructive sleep apnea on post-service VA examination.  While the VA examiners have commented that it was "less likely than not that the snoring during his time in the service indicated sleep apnea" as "less than 50% of people who snore have sleep apnea," they did not specifically find that the Veteran's snoring was not a manifestation of his subsequently diagnosed obstructive sleep apnea or otherwise conclude in this specific case that the Veteran was not among those individuals for whom snoring is a manifestation of obstructive sleep apnea.  The examiners also did not address the Veteran's competent and credible testimony as to his in-service apneic episodes.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that claimed disability began in service and that service connection is warranted for recurrent obstructive sleep apnea.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016) Mittleider v. West, 11 Vet. App. 181 (1998). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016).

The evidence shows that the Veteran stopped working in 2009 due to a cerebrovascular accident.  He has not worked since that time due to the cerebrovascular accident and the mental and cognitive disorders associated with that disability and PTSD.  That is documented in the record as early as the December 2011 VA examination.

The Board finds that TDIU is warranted as of August 28, 2009.  That is the date as of which it is shown that the Veteran met the criteria of 38 C.F.R. § 4.16(a) as he was rated 50 percent for PTSD and had a combine rating of 70 percent.  As of that time, the evidence shows that the service-connected disabilities, particularly the CVA residuals and mental disorder in combination, but also considering all of the service-connected disabilities, precluded the Veteran from securing or following a substantially gainful occupation.

Resolving reasonable doubt in the Veteran's favor, the Board finds that TDIU was warranted as of August 28, 2009.  To that extent, the claim is granted.

The Board notes that the Veteran did not have any service-connected disabilities prior to May 14, 2009.  He was rated 100 percent for CVA residuals from May 14, 2009, to July 23, 2009.  Effective, July 24, 2009, his combined service-connected disability rating was 40 percent.  Therefore, the Veteran did not meet the criteria of 38 C.F.R. § 4.16(a) from July 24, 2009, to August 27, 2009.  The Board cannot adjudicate entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Therefore, the claim for TDIU from July 24, 2009, to August 27, 2009, must be referred to the Director of the Compensation and Pension Service to determine whether a TDIU pursuant to 38 C.F.R. § 4.16(b) should be assigned from July 24, 2009, to August 27, 2009.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  

Entitlement to TDIU as of August 28, 2009, is granted.


REMAND

The provisions of 38 C.F.R. § 4.96 (2017) direct that a rating for asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2017) will not be combined with a rating for obstructive sleep apnea under 38 C.F.R. § 4.97, Diagnostic Code 6847 (2017).  Instead, a single rating will be assigned under the diagnostic code which indicates the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  In light of the award of service connection for obstructive sleep apnea above, the issue as to the rating of the service-connected asthma must be readjudicated in light of the provisions of 38 C.F.R. § 4.96.  

The Veteran asserts that higher ratings for cerebrovascular accident residuals are warranted as he has experienced a second cerebrovascular accident and multiple transient ischemic attacks during the pendency of this appeal and the disability is manifested by psychiatric, neurological, vision, and physical impairment including right upper extremity, right lower extremity, and left lower extremity muscle weakness and incoordination.  

The Veteran was last provided a VA examination which addressed the service-connected cerebrovascular accident residuals in April 2015.  A February 2016 hospital discharge summary from Benefis Health System reports that the Veteran was admitted to the emergency room for complaints of experiencing a transient ischemic attack.  The Veteran was diagnosed with "transient ischemic attacks (in a patient with multiple prior transient ischemic attacks and two cerebrovascular accidents;" cerebrovascular disease; and a seizure disorder.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  Given the apparent increase in severity of the cerebrovascular accident residuals, the Board finds that further VA examination is necessary to adequately determine the current nature and severity of the service-connected disability.  

Clinical documentation dated after February 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Because of the overlapping psychiatric, muscle, and neurological symptoms, the Board finds that the issues of the ratings for PTSD, right shoulder disability, and right and left lower extremity peripheral neuropathy, are inextricably intertwined with the issue of the rating for cerebrovascular accident residuals.  It is unclear whether or to what extent those related disabilities may have also increased in severity since the most recent examination.

The Veteran asserts that a higher rating is warranted for hypertension as the disability has increased in severity and is productive of significant physical impairment including cerebrovascular accidents and transient ischemic attacks.  

The Veteran was last provided a VA hypertension examination in April 2015.  The February 2016 hospital discharge summary from Benefis Health System states that the Veteran was diagnosed with "accelerated hypertension."  

Because of the apparent increase in severity of the service-connected hypertension, the Board finds that further VA hypertension evaluation is necessary to adequately determine the current nature and severity of the disability.  

The Veteran was last provided a VA skin examination in April 2015.  The examination report states that the service-connected skin disability was essentially asymptomatic except a "few flakes behind each ear and at the bottom of the hairline."  VA clinical documentation dated in March 2016 states that the Veteran complained of a recurrent rash involving the anterior torso, the shoulder, the arm, and the right thorax of one year's duration.  An impression of dermatitis was made.  

Because of the apparent increase in severity of the service-connected seborrheic dermatitis, the Board finds that further VA dermatological evaluation is necessary to adequately determine the current nature and severity of the disability.  

The above decision granted TDIU as of August 28, 2009.  The Board notes that the Veteran did not have any service-connected disabilities prior to May 14, 2009.  He was rated 100 percent for CVA residuals from May 14, 2009, to July 23, 2009.  Effective, July 24, 2009, his combined service-connected disability rating was 40 percent.  Therefore, the Veteran did not meet the criteria of 38 C.F.R. § 4.16(a) from July 24, 2009, to August 27, 2009.  The Board cannot adjudicate entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Therefore, the claim for TDIU from July 24, 2009, to August 27, 2009, must be referred to the Director of the Compensation and Pension Service to determine whether a TDIU pursuant to 38 C.F.R. § 4.16(b) should be assigned from July 24, 2009, to August 27, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of service-connected asthma, cerebrovascular accident residuals, PTSD, right shoulder rotator cuff tear residuals, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, hypertension, and seborrheic dermatitis after February 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after February 2017.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician to assist in determining the current nature and severity of the service-connected cerebrovascular accident residuals.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should diagnose all cerebrovascular accident residuals found and should describe the severity of the residuals, to include any mental disorder and any neurologic disability of the extremities.

4.  Schedule the Veteran for a VA cardiovascular examination conducted by the appropriate physician to assist in determining the current nature and severity of service-connected hypertension.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should make specific findings as to the current and predominant diastolic and systolic pressures; whether the Veteran requires continuous medication for control of blood pressure; and whether any other hypertension-related symptoms are present..  

5.  Schedule the Veteran for a VA dermatology examination conducted by the appropriate physician to assist in determining the current nature and severity of the service-connected seborrheic dermatitis.  Color photographs should be taken.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Identify the percentage of both the entire body and exposed areas of the body affected by the service-connected skin disability.  

(b)  Indicate whether the service-connected skin disability is productive of ulceration, extensive exfoliation or crusting, and/or systemic or nervous manifestations; is exceptionally repugnant; or requires constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.

(c)  Discuss the medication treatment used and whether that medication constitutes systemic therapy such as corticosteroids or other immunosuppressive drugs.

(d)  Identify the residual scars associated with the service-connected skin disability; the location of any scars; and whether any scars are painful or unstable.  


6.  Refer the claim for TDIU from July 24, 2009, to August 27, 2009, to the Director of the Compensation and Pension Service to determine whether TDIU pursuant to 38 C.F.R. § 4.16(b) should be assigned from July 24, 2009, to August 27, 2009.

7.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


